Name: Decision No 1/83 of the EEC-Israel Cooperation Council of 8 December 1983 amending Article 30 of Protocol 3 to the Agreement between the European Economic Community and the State of Israel
 Type: Decision
 Subject Matter: Asia and Oceania;  tariff policy;  European construction
 Date Published: 1983-12-23

 Avis juridique important|21983D1223(01)Decision No 1/83 of the EEC-Israel Cooperation Council of 8 December 1983 amending Article 30 of Protocol 3 to the Agreement between the European Economic Community and the State of Israel Official Journal L 360 , 23/12/1983 P. 0008 - 0008 Finnish special edition: Chapter 2 Volume 4 P. 0027 Swedish special edition: Chapter 2 Volume 4 P. 0027 DECISION No 1/83 OF THE EEC-ISRAEL COOPERATION COUNCIL of 8 December 1983 amending Article 30 of Protocol 3 to the Agreement between the European Economic Community and the State of IsraelTHE COOPERATION COUNCIL, Having regard to the Agreement between the European Economic Community and the State of Israel signed in Brussels on 11 May 1975, Having regard to Protocol 3 of the Agreement (*), and in particular Article 25 thereof, (*) OJ No L 190, 29.7.1977, p. 3. Whereas, at present, Article 30 of Protocol 3 provides that, unless the Cooperation Council decides otherwise, no drawback or remission of any kind may be granted from customs duties in respect of non-originating products used in the manufacture of originating products as from 1 January 1984; Whereas the Second Additional Protocol to the Agreement(**), concluded in 1981, extends by two years the process of dismantling tariffs on products listed in Annex A to Protocol 2 to the Agreement; whereas, for this reason, the entry into force on 1 January 1984 of the prohibition contained in Article 30 of Protocol 3 could have economic consequences damaging to preferential trade; (**) OJ No L 102, 14.4.1981, p. 2. Whereas it is Israel's wish to have more time to adjust its customs arrangements to allow for implementation of the prohibition; Whereas the introduction of the prohibition should be delayed for two years, in line with the timetable in force for tariffs, HAS DECIDED AS FOLLOWS: Article 1 The text of Article 30 of Protocol 3 to the Agreement is hereby replaced by the following: 'Article 30 1. As from 1 January 1986, no drawback or remission of any kind may be granted from customs duties in the Community or in Israel in respect of products referred to in Article 1 of Protocols 1 and 2 used in manufacture which do not originate in the Community or Israel. 2. In this and the preceding Articles, "customs duties" also means charges having an equivalent effect to customs duties' Article 2 This Decision shall enter into force on 1 January 1984. Done at Brussels, 8 December 1983. For the Cooperation CouncilThe PresidentG. VARFIS